Motion Denied, Petition for Writ of Mandamus Denied and Memorandum Opinion
filed March 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-00201-CV
                                   ____________

       IN RE THOMAS G. SCHURING and ROSE M. SCHURING, Relators


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 61st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-76232


                     MEMORANDUM                     OPINION

      On March 2, 2012, relators Thomas G. Schuring and Rose M. Schuring filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex.
R. App. P. 52. Relators complain that respondent, the Honorable Al Bennett, presiding
judge of the 61st District Court of Harris County, abused his discretion in denying their
motion to dissolve a permanent mandatory injunction that was signed November 23, 2010,
based on changed circumstances. Relators also filed a motion to stay all proceedings in
the trial court because a motion for contempt for failure to comply with the injunction is
pending. See Tex. R. App. P. 52.10.
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
We determine the adequacy of an appellate remedy by balancing the benefits of mandamus
review against its detriments. Id. at 136. In evaluating benefits and detriments, we
consider whether mandamus will preserve important substantive and procedural rights
from impairment or loss. Id.

       Relators have not established that they are entitled to mandamus relief. As long as
a permanent injunction order concerns a continuing situation, the trial court retains the
power to change, alter, or modify the equitable relief it granted upon a showing of changed
circumstances. City of Tyler v. St. Louis Sw. Ry. Co., 405 S.W.2d 330, 333 (Tex. 1966).
The trial court has jurisdiction to modify or vacate its permanent injunction judgment
because of changed conditions, and the judgment doing so, or refusing to do so, is
reviewable on appeal. Id. Therefore, relators had a remedy by appeal of the trial court’s
order, and they have not established that an appellate remedy is inadequate.         After
evaluating the benefits and detriments to mandamus relief based on the limited record
before us, we cannot say that an appellate remedy is inadequate.

       Accordingly, we deny relators’ motion for stay and petition for writ of mandamus.


                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                            2